The second count of the indictment, and upon which this appellant was convicted, charged the appellant with the offense of grand larceny, in that "he feloniously took and carried away from the storehouse of J. E. Parrish four shirts, of the value of $8, seven ties, of the value of $7, and a lot of clothing, of the value of $105, all of the said property being of the aggregate value of $120, the personal property of the said J. E. Parish," etc. The court fixed the punishment at not less than 20 months' nor more than 21 months' imprisonment in the penitentiary. Judgment of conviction was accordingly pronounced and entered, from which this appeal was taken. The appeal is upon the record proper, there being no bill of exceptions. As the record is regular in all things and without error, the judgment of conviction, from which this appeal was taken, will stand affirmed.
Affirmed.